Name: COMMISSION REGULATION (EC) No 2002/95 of 17 August 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  Europe
 Date Published: nan

 18 . 8 . 95No L 195/ 16 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 2002/95 of 17 August 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic maximum quantity which may be imported is 5 380 tonnes at a duty reduced by 60 % ; whereas the corres ­ ponding percentage reductions for import licence applica ­ tions submitted on 14 August 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as last amended by Regulation (EC) No 1446/95 (4), specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agree ­ ment concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted on 14 August 1995 for wheat from the Hungarian Repu ­ blic relate to 146 tonnes and the maximum quantity which may be imported is 74 tonnes ; whereas applica ­ tions for licences submitted on the same day for barley from the Slovak Republic relate to 5 500 tonnes and the HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for 'Hungary' quota provided for in Regulation (EC) No 121 /94 at a duty reduced by 60 % for common wheat falling within CN code 1001 90 99 submitted on 14 August 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,506849. Article 2 Applications for licences for the 'Slovak Republic' quota provided for in Regulation (EC) No 121 /94 at a duty reduced by 60 % for barley falling within CN code 1003 00 90 submitted on 14 August 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,978182. Article 3 This Regulation shall enter into force on 18 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . 0 OJ No L 21 , 26. 1 . 1994, p. 3. b) OJ No L 143 , 27. 6. 1995, p. 45.